UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1861


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DOUGLAS F. BATCHELOR,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00583-JAG)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas F. Batchelor, Appellant Pro Se.    Robert Joel Branman,
Jonathan S. Cohen, Michael Martineau, UNITED STATES DEPARTMENT
OF JUSTICE, Tax Division, Washington, D.C.; Robert P. McIntosh,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas   F.    Batchelor       appeals   the   district        court’s     order

granting summary judgment to the United States on its action

seeking to reduce to judgment Batchelor’s unpaid federal income

tax liabilities for 2000–2003.             We have reviewed the record and

find   no   reversible        error.      Accordingly,         we    affirm   for    the

reasons     stated     by     the   district     court.         United      States    v.

Batchelor, No. 3:14-cv-00583-JAG (E.D. Va. June 5, 2015).                             We

dispense     with      oral    argument    because       the        facts   and   legal

contentions      are   adequately      presented    in    the       materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2